DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new ground of rejection based on the amended claims. 
It is noted that the arguments filed 10 January 2022 state that there is no motivation for replacing the piezoelectric sensor of Kretschmann with the accelerometer of Magiawala, however the previous (and current) rejection merely adds the addition of an acceleration sensor to the device of Kretschmann and does not replace any other element in the system, thereby allowing for an additional motion sensing means to better monitor the system in use. The same rationale applies to method claim 13. With regard to the limitation that the perturbation data is acquired “when a part of the tire where the sensor is mounted hits the ground,” the system of Kretschmann is fully capable of operating in this claimed manner since the recordation of perturbations would occur throughout the entire tire rotation, including when the area where the sensor is mounted hits the ground.
 Accordingly, the newly added limitations need only be taught by the cited references and are addressed further below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann US Patent Application Publication 2015/0247780 (hereinafter referred to as Kretschmann) and Magiawala et al. US Patent 6,278,361 (hereinafter referred to as Magiawala).
Regarding claim 1, Kretschmann discloses a tire wear estimator comprising a tire measurement system adapted to be mounted in a tire or on an inner surface of a tire (fig. 1), the tire measurement system comprising a sensor 7 adapted for sensing a physical property of the tire, and an acquisition system (processor, paragraph 0046) for sampling a signal of the sensor into memory (the measured signals are stored and compared, paragraph 0011) to acquire a perturbation 18 of the sampled data which is induced by a contact patch L of the tire when a part of the tire where the sensor is mounted hits the ground (since the data would be acquired throughout the entirety of the tire rotation), wherein the sensor is adapted for measuring acceleration (paragraph 0046) and wherein the acquisition system is adapted for sampling at a sample rate that allows at least one oscillation, which is indicative of tread depth of the tire to become detectable in the sampled data (fig. 4 and paragraph 0069). Kretschmann does not explicitly disclose the acceleration as being radial and/or tangential as claimed. Magiawala teaches a system for monitoring tread wear in which a tire sensor (fig. 2) 
Regarding claim 3, Kretschmann discloses the presence of an acceleration sensor in paragraph 0046. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the acceleration sensor with the piezoelectric sensor 7 of the device to simplify the elements in the system, allowing for multiple measurements to be conducted with a single sensor.
Regarding claim 5, the wear estimator of Kretschmann comprises a processing unit adapted for estimating the tread depth of the tire by analyzing the at least one oscillation which is indicative of the tire tread depth as claimed.
Regarding claim 8, the processor of Kretschmann is adapted for analyzing the frequency or period of the at least one oscillation for estimating tread depth as claimed.


Claim 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann, Magiawala and Weston US Patent Application Publication 2013/0278406 (hereinafter referred to as Weston).
Regarding claim 2, Kretschmann discloses the claimed invention but does not explicitly disclose the wireless data transmission as claimed. Weston discloses a tire monitoring system which uses wireless data transmission to communicate between the sensors and the processing system (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of 
Regarding claims 6 and 7, in combination, Kretschmann and Weston disclose a system wherein the transmitted data including perturbation data would be sent to a processing unit which is located inside the tire (element 220) or outside the tire (element 224) as claimed. 

Claim 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann and Zhuk US Patent Application Publication 2018/0244116 (hereinafter referred to as Zhuk).
Regarding claim 4, Kretschmann discloses the claimed invention but does not explicitly disclose the analog to digital converter as claimed. Zhuk teaches a tire monitoring system comprising a sensor 1000 with an analog to digital converter 1006. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Zhuk with those of Kretschmann in order to convert the analog signals detected into digital signals for automated processing on a computing system.
Regarding claims 9 and 10, Kretschmann discloses the claimed invention but does not explicitly disclose the sensor adapted to measure radial or tangential acceleration as claimed. Zhuk teaches a wheel sensor which comprises a tangential acceleration sensor (paragraph 0041) or in a radial direction (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of filing to have 

Regarding claims 11 and 12, Kretschmann discloses the claimed invention but does not explicitly disclose the system storing sampled data in a buffer in the memory and transmitting after the perturbation is recognized in the manner claimed. Zhuk teaches a wheel sensor system which can detect and store data with regard to a perturbation in a buffer and transmit it at a later time (paragraph 0103 and 0104) which in combination with Kretschmann would comprise a leading and/or trailing edge condition of the perturbation as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Zhuk with those fo Kretschmann to allow for data to be collected and stored for transmission at a later time for remote processing. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann, Zhuk and Magiawala.
Regarding claim 13, Kretschmann discloses method for estimating a tire wear comprising sampling data of a sensor mounted in a tire or on an inner surface of a tire (fig. 1), identifying a perturbation in the sampled data (the measured signals are stored and compared, paragraph 0011), which is induced when a part of the tire where the sensor is mounted hits the ground (fig. 1 and 2) and wherein the sampling is done at a sample rate which is high enough such that at least one oscillation, which is indicative of 
Kretschmann and Zhuk do not explicitly disclose the acceleration as being radial and/or tangential as claimed. Magiawala teaches a system for monitoring tread wear in which a tire sensor (fig. 2) comprising a radial acceleration sensor 2 and a tangential acceleration sensor 4 are provided. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Magiawala with those of Kretschmann and Zhuk in order to provide similar acceleration measuring means to more accurately monitor the motion of the tire during use.

Regarding claim 14, Kretschmann discloses the claimed invention but does not explicitly disclose the wireless data transmission as claimed. Weston discloses a tire monitoring system which uses wireless data transmission to communicate between the sensors and the processing system (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Weston with those of Kretschmann in order to provide wireless transmission of data which can be processes exterior to the tire itself and would not require a physical connection which could be severed.
claim 15, the method of Kretschmann and Zhuk comprises a processing unit for estimating the tread depth of the tire by analyzing the at least one oscillation which is indicative of the tire tread depth as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK A SHABMAN/Examiner, Art Unit 2861